By the Court.
The relator, to show that he is not affected by the act of April. 9,1861, relies on the following section of the constitution:
“ The general assembly in cases not provided for in this constitution, shall fix the term of office, and the compensation of all officers, but no change therein shall affect the salary of any officer during his existing term, unless the office be abolished.” Section 20, Art 2.
It is manifest, from the change of expression in the two clauses of the section, that the word “ salary ” was not used in a general sense, embracing any compensation fixed for an *618officer, but in its limited sense, of an annual or periodical payment for services — a payment dependent on the time, and not on the amount of the service rendered. Where the compensation, as in this case, is to be ascertained by a percentage on the amount of money received and disbursed, we think it is not a salary within the meaning of the section of the constitution.
Peremptory mandamus refused.